106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty HAMLETT, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-2834.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1996.Decided Jan. 24, 1997.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Senior District Judge.  (CA-92-466-2)
Betty Hamlett, Appellant Pro Se.  John Carl Stoner, UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES, Atlanta, Georgia, for Appellee.
Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant, Betty Hamlett, appeals the district court's order affirming the Secretary's final decision to deny her claim for a period of disability and disability insurance benefits up to December 31, 1989.  We have reviewed the record and determined that the Secretary's findings are supported by substantial evidence and that the correct law was applied.  42 U.S.C.A. § 405(g) (West Supp.1996);  Richardson v. Perales, 402 U.S. 389, 990 (1971).  We also find that the Secretary properly considered Appellant's impairments in combination in determining what, if any, work she could perform, Hines v. Bowen, 872 F.2d 56, 59 (4th Cir.1989) (citations omitted), and used the appropriate standard to evaluate Appellant's subjective claims of pain.  Craig v. Chater, 76 F.3d 585, 592-93 (4th Cir.1996) (citations omitted).  Thus, we affirm the Secretary's decision to deny benefits.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED